The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Acknowledgement 
Acknowledgment is made of applicant’s claim for foreign priority based on an application EM008037022 filed in EUIPO on 07/9/2020. 

Examiner’s Amendment 
An examiner's amendment to the specification appears below. Should the inventors find the changes or additions to be unacceptable, the inventors may file an amendment as provided by 37 CFR § 1.312. To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.  
	
Specification 
The specification must be amended to provide full descriptions for the figures. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II).
 
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawing in a language that is meaningful to the public, MPEP
1503.01 (II). 

1) FIG. 1.2 is a front elevation view taken from the viewer’s perspective. Using this description and understanding, the identification of the left and right side elevation views are incorrect. Specifically, the front elevation view FIG. 1.2 must be rotated to the left on the horizontal axis to see the right side and vice versa to see the left side.  Accordingly, the descriptions of FIGs. 1.4 and 1.5 have been amended to replace [left] with - - right - - and [right] with - - left - -. 

2) 37 C.F.R. 1.154 covers the arrangement of application elements in a design application: 37 C.F.R. 1.154(b)(4) Description of the figure or figures of the drawing. The examiner has amended the description of the figures so that they are consistent with the US Design patent format. 
	
The description of the figures now reads:
- - 1.1 is a front, left, and top perspective view of the Espresso Coffee Machine showing our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a right elevation view thereof;
1.5 is a left elevation view thereof;
1.6 is a top plan view thereof; and
1.7 is a bottom plan view thereof. - -
	
3) The broken line description statement, [The broken line shown is for the purpose of illustrating portions of the espresso coffee machine and forms no part of the claimed design] has been cancelled and amended for clarity and accuracy to read: 
- - The broken lines depict portions of the espresso coffee machine that form no part of the claimed design. - -

Conclusion 
The application is in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is (571) 270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on how to access the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922